Name: 2006/282/EC: Commission Decision of 4 April 2006 amending Decision 2004/450/EC as regards the standard requirements for the content of applications for Community financing for programmes for the eradication, monitoring and control of TSEs (notified under document number C(2006) 1247) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  European construction;  agricultural policy;  EU finance;  health
 Date Published: 2006-04-13; 2007-05-08

 13.4.2006 EN Official Journal of the European Union L 104/40 COMMISSION DECISION of 4 April 2006 amending Decision 2004/450/EC as regards the standard requirements for the content of applications for Community financing for programmes for the eradication, monitoring and control of TSEs (notified under document number C(2006) 1247) (Text with EEA relevance) (2006/282/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(11) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards programmes for the eradication and monitoring of certain animal diseases listed in that Decision. (2) Commission Decision 2004/450/EC of 29 April 2004 laying down standard requirements for the content of applications for Community financing for programmes for the eradication, monitoring and control of animal diseases (2) sets out the information to be contained in the applications to be submitted by the Member States to the Commission. (3) Annex III to Decision 2004/450/EC lays down the standard requirements for the submission of programmes of eradication and monitoring of transmissible spongiform encephalopathies (TSEs) co-financed by the Community. That Annex refers to certain provisions of Annexes III and VII to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3). (4) Annexes III and VII to Regulation (EC) No 999/2001 have been amended by Commission Regulations (EC) No 1492/2004 (4), (EC) No 36/2005 (5) and (EC) No 214/2005 (6). Therefore it is appropriate to amend Decision 2004/450/EC in order to take account of the amendments to Annexes III and VII to Regulation (EC) No 999/2001. (5) Decision 2004/450/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex III to Decision 2004/450/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 155, 30.4.2004, p. 90; corrected by OJ L 92, 12.4.2005, p. 16. (3) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 339/2006 (OJ L 55, 25.2.2006, p. 5). (4) OJ L 274, 24.8.2004, p. 3. (5) OJ L 10, 13.1.2005, p. 9. (6) OJ L 37, 10.2.2005, p. 9. ANNEX ANNEX III Standard requirements for the submission of programmes of eradication and monitoring of TSEs (1) co-financed by the Community 1. Identification of the programme Member State: Disease(s) (2): Year of implementation: Reference of this document: Contact (name, phone, fax, e-mail): Date sent to the Commission: 2. Description of the programme 3. Description of the epidemiological situation of the disease 4. Measures included in the programme 4.1. Designation of the central authority charged with supervising and coordinating the departments responsible for implementing the programme: 4.2. Description and delimitation of the geographical and administrative areas in which the programme is to be applied: 4.3. System in place for the registration of holdings: 4.4. System in place for the identification of animals: 4.5. Measures in place as regards the notification of the disease: 4.6. Monitoring 4.6.1. Monitoring in bovine animals Estimated number of tests Animals referred to in Annex III, Chapter A, Part I, points 2.1, 3 and 4.1 to Regulation (EC) No 999/2001 of the European Parliament and of the Council (3) Animals referred to in Annex III, Chapter A, Part I, points 2.2, 4.2 and 4.3 to Regulation (EC) No 999/2001 Others (specify) 4.6.2. Monitoring in ovine animals Estimated Number of tests Ovine animals referred to in Annex III, Chapter A, Part II, point 2 to Regulation (EC) No 999/2001 Ovine animals referred to in Annex III, Chapter A, Part II, point 3 to Regulation (EC) No 999/2001 Ovine animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Ovine animals referred to in Annex VII, point 8(d) to Regulation (EC) No 999/2001 Others (specify) 4.6.3. Monitoring in caprine animals Estimated Number of tests Caprine animals referred to in Annex III, Chapter A, Part II, point 2 to Regulation (EC) No 999/2001 Caprine animals referred to in Annex III, Chapter A, Part II, point 3 to Regulation (EC) No 999/2001 Caprine animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Caprine animals referred to in Annex VII, point 4(c) to Regulation (EC) No 999/2001 Others (specify) 4.6.4. Discriminatory tests Estimated number of tests Primary molecular testing referred to in Annex X, Chapter C, point 3.2(c)(i) to Regulation (EC) No 999/2001 4.6.5. Genotyping of positive and randomly selected animals Estimated number of tests Animals referred to in Annex III, Chapter A, Part II, point 8.1 to Regulation (EC) No 999/2001 Animals referred to in Annex III, Chapter A, Part II, point 8.2 to Regulation (EC) No 999/2001 4.7. Eradication 4.7.1. Measures following confirmation of a BSE case: 4.7.1.1. Description: 4.7.1.2. Summary table Estimated number Animals to be killed according to the requirements of Annex VII, point 2(a) to Regulation (EC) No 999/2001: 4.7.2. Measures following confirmation of a scrapie case: 4.7.2.1. Description: 4.7.2.2. Summary table Estimated number Animals to be killed according to the requirements of Annex VII, point 2(b) to Regulation (EC) No 999/2001: Animals to be genotyped according to the requirements of Annex VII, point 2(b) to Regulation (EC) No 999/2001: 4.7.3. Breeding programme for resistance to TSEs in sheep 4.7.3.1. General description (4): 4.7.3.2. Summary table Estimated number Ewes to be genotyped within the framework of a breeding programme as established in Commission Decision 2003/100/EC Rams to be genotyped within the framework of a breeding programme as established in Decision 2003/100/EC 5. Costs 5.1. Detailed analysis of the costs: 5.2. Summary of the costs Costs related to Specification Number of units Unitary cost in euro Total amount in euro Community funding requested (yes/no) 1. BSE testing (5) 1.1. Rapid tests Test: Test: Test: Test: 2. Scrapie testing (6) 2.1. Rapid tests Test: Test: Test: 3. Discriminatory testing (7) 3.1. Primary molecular tests Test: Test: 4. Genotyping 4.1. Determination of genotype of animals in the framework of the measures laid down by Regulation (EC) No 999/2001 (8) Method 4.2. Determination of genotype of animals in the framework of a breeding programme as established in Decision 2003/100/EC (9) Method 5. Compulsory Slaughter 5.1. Compensation for bovine animals to be killed under the requirements of Annex VII, point 2(a) of Regulation (EC) No 999/2001 5.2. Compensation for ovine and caprine animals to be killed under the requirements of Annex VII, point 2(b) of Regulation (EC) No 999/2001 TOTAL (1) Bovine spongiform encephalopathy (BSE) and scrapie. (2) One document per disease is used unless all measures of the programme on the target population are used for the control and eradication of different diseases. (3) OJ L 147, 31.5.2001, p. 1. (4) Description of the programme according to the minimum requirements laid down by Decision 2003/100/EC (OJ L 41, 14.2.2003, p. 41) (this may be made by reference to the Report referred to in Article 5(a) of that Decision). (5) As referred to in point 4.6.1. (6) As referred to in points 4.6.2 and 4.6.3. (7) As referred to in point 4.6.4. (8) As referred to in points 4.6.3 and 4.7.2.2. (9) As referred to in point 4.7.3.2.